Citation Nr: 1515219	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-41 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to February 1984.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in July 2013.  Thereafter, the Board remanded the Veteran's case in January 2014 for additional development.  However, the VLJ that presided over the July 2013 hearing subsequently retired.  As such, in July 2014, the Veteran was afforded an opportunity request a new hearing, which he did in fact elect.  Thereafter, the Veteran and his spouse testified at a second Board hearing before the undersigned VLJ in January 2015.  Transcripts of both hearings are associated with the record.  Additionally, at the January 2015 hearing and thereafter in February2015, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 


The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his right leg radiculopathy.  In this regard, the record reflects that a February 2009 rating decision implemented a December 2008 Board decision that awarded service connection for right leg radiculopathy associated with the Veteran's service-connected lumbar degenerative disc disease and assigned an initial 10 percent rating based on mild incomplete paralysis of the sciatic nerve.  He subsequently filed a claim for an increased rating and the December 2009 rating decision on appeal denied such claim. 

The Board notes that the Veteran was most recently afforded a VA examination in connection with his increased rating claim in March 2014, at which time the examiner found the Veteran to have moderate radiculopathy.  However, in a May 2014 addendum to that examination, the VA examiner noted that, based on an April 2014 EMG study, there was no radiculopathy, but rather bilateral peripheral neuropathy, which was not related to the lumbosacral spine.  Since that time, private treatment records dated February 2015 noted increased pain in the Veteran's right lower extremity, and a recent MRI was noted to reveal further stenosis above the Veteran's previous laminectomy, indicating it may be related to the Veteran's increased symptoms.  A June 2014 EMG study noted findings compatible with a moderately severe, chronic, axonal, sensorimotor polyneuropathy affecting the lower extremities.  

As these recent private treatment records indicate that the Veteran's right leg complaints may again be related to his back disability and suggest an increase in severity of such disability since the March 2014 VA examination, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected right leg radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, the February 2015 private treatment records from Texas Neurosurgery indicate further follow up treatment was required.  As such, on remand, the Veteran should be provided the opportunity to identify any outstanding treatment records and, thereafter, such, to include updated private records from Texas Neurosurgery and VA treatment records dated from April 2014 to the present, should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his right leg radiculopathy.  Thereafter, all identified records should be obtained, to include updated private treatment records from Texas Neurosurgery and VA treatment records dated from April 2014 to the present.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's right leg radiculopathy.  The examiner should note all relevant pathology, and all indicated tests, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should specifically identify all symptoms associated with the Veteran's right leg radiculopathy and indicate whether such symptomatology most nearly approximates mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the sciatic nerve.  

The examiner should review all diagnostic test results of record, to include those provided by the Veteran in February 2015, and specify which symptoms are related to the Veteran's service-connected right leg radiculopathy and which symptoms are due to some other condition or diagnosis.  The examiner should indicate whether such a distinction between such symptoms can be made.  

The examiner should also describe the functional impact of the Veteran's right leg radiculopathy on his daily life and employability.  

The rationale for any opinion offered must be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


